Sections 5792 and 5793 C.G.L. constituted Sections 1 and 2 of Chapter 2065 of the Laws of Florida adopted by the Legislature of 1875. A reference to the Act of 1875 shows that the title to this Act reads as follows:
"An Act to prohibit the attachment of money due as wages to laboring men."
The Revised Statutes of 1892, the General Statutes of 1906, the Revised General Statutes of 1920 and the Compiled General Laws of 1927 all place these two sections of said Act of 1875 under the sub-chapter heading of, "Exemption of wages from garnishment." Thus the title of the original Act and the subsequent revisions of general laws adopted by the legislature, as well as the compilation of laws made in 1927, all indicate that the intent of this statute was to protect from attachment or garnishment the wages of laboring men who were the heads of families. To give the effect of exempting from attachment or garnishment the salaries of executive officers of corporations earning salaries as large as, in this instance, $10,000 a year or more, would be to give an interpretation of the meaning and intent of this statute which its title at the time it was enacted, and the headings given to it by the revisers of statutes since that time, never contemplated.
The words "personal labor or services" contained in Section 1 of the Act should be construed in the light of the title to the Act.
At the time this Act was adopted the Constitution of 1868 was in effect, and that constitution, like the present constitution, exempted from legal process homestead real estate together with $1000 worth of personal property. This is an implied prohibition upon the legislature from exempting any larger amount of personal property than that named in the Constitution. Both wages and salaries *Page 319 
are a form of personal property. The statute as construed in the majority opinion is out of all proportion to the amount of the exemption named in the Constitution as to personal property.
Can it be doubted what the legislature of 1875 meant by using in the title of Chapter 2065 the language "money due as wages to laboring men?" There might be some doubt had the legislature used the word "wages" only, for some courts have construed "salary" as being comprehended in the term "wages." But no doubt whatever was left when the legislature in the title of the Act, used the language "money due as wages to laboring men." The words "any person" as used in the body of the Act is clearly limited by the title to "laboring men."
It is well settled that the title of an Act is a part of the Act itself and can be looked to in construing the meaning of the Act. Furthermore, to give it the construction contended for by defendants in error in this case would make the body of the Act broader than its title.
The word "services" as used in the phrase "personal labor or services" should therefore be construed in connection with the title of the Act, and the words "personal labor" just preceding it. Indeed, to bring the language of the Act within the meaning of its title the words appearing in Section 1 "personal labor or
services" might well be read "personal labor and services." In ascertaining the meaning and effect to be given the word "or" when construing a statute, the intent of the legislature is the determining factor. Pompano Horse Club v. State, 111 So. 801,93 Fla. 415.
The Constitution requires the subject of a statute to be expressed in its title. This is mandatory. The title is an essential part of the Act, and the subject expressed therein limits the valid scope of the Act. An Act should not by *Page 320 
construction be extended beyond the reasonable scope of its title. There is a presumption against any other purpose other than that expressed in the title.
Evidently the legislature of 1875 felt that the constitutional exemptions did not afford sufficient protection to laboring men; hence the enactment of Chapter 2065, the effect of which was to prevent the harrassment of laboring men with writs of garnishment and attachment issued out of the various inferior courts of the State.
The changes made in the original statute by the revisers, by adding the words "or other process," after the word "garnishment" and the words "or other thing" after the word "money," in Section 1 of the original Act, do not change the force of the observations above made. The use of these added words does not show any intention to enlarge the original class designed to be protected by the statute. Therefore the present statute must be considered a continuance of the old law and not a new and original enactment.
The rule of liberal construction must not be indulged to the extent of conferring privileges and benefits by construction which were not intended to be conferred by the legislature.
It is a matter of common knowledge that quite a number of business men holding important executive positions in the State are paid large salaries, quite a few in excess of $15,000 per year; some as high as $50,000 or more; yet under the construction given this statute these large salaries would be entirely exempt from attachment or garnishment or other process, no matter how just the debt sought to be collected.
My view is that the judgment below should be reversed.
BUFORD and THOMAS, J.J., concur. *Page 321